Citation Nr: 1507090	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-27 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service connected left knee and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's appeal was previously remanded by the Board in April 2013 for additional development.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in November 2009.  The Veteran failed to appear for this Board hearing, and thus his hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2014).
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for degenerative joint disease of the right knee was granted by the Agency of Original Jurisdiction (AOJ), effective December 9, 2005, in a September 2013 rating decision; therefore, there is no longer a question or controversy regarding this discrete issue.

2.  The claim of entitlement to service connection for an acquired psychiatric disability to include as secondary to service connected left knee and lumbar spine disabilities was granted by the AOJ, effective December 29, 2005, in an August 2013 rating decision; therefore, there is no longer a question or controversy regarding this discrete issue. 


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

2.  There is no longer an issue of fact or law before Board concerning the issue of entitlement to service connection for an acquired psychiatric disability to include as secondary to service connected left knee and lumbar spine disabilities.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans.  38 U.S.C.A. § 511(a) (West 2014).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2014). 

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).

With respect to the issues on appeal, the Veteran's previously disallowed claim of service connection for a right knee disability was not reopened, and the Veteran's claim of service connection for an acquired psychiatric disability was denied, in a March 2006 rating decision.  The Veteran initiated a timely appeal with a February 2007 Notice of Disagreement (NOD).  After the statement of the case was issued in July 2007, the Veteran perfected a timely appeal with a September 2007 substantive appeal.  In April 2013, the Board remanded the right knee and psychiatric issues to the AOJ for further development.  Subsequent to the Board remand, the AOJ granted service connection for an acquired psychiatric disability, effective December 29, 2005, in an August 2013 rating decision.  The AOJ also granted service connection for a right knee disability, effective December 9, 2005 in a September 2013 rating decision. 

Notably, the Board observes that the AOJ inadvertently furnished the Veteran an October 2013 supplemental statement of the case, which announced the continued denial of service connection for a psychiatric disability and right knee disability.  However, within the context of the October 2013 supplemental statement of case, the AOJ addressed no grounds for revision or reversal of the August 2013 and September 2013 rating decisions on the grounds of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2014).  Crucially, the information of record, which is contained in the Veteran's paperless claims file, aptly confirms the establishment of service connection for a psychiatric disability and for a right knee disability, for which the Veteran is currently receiving VA compensation benefits.  Therefore, the rating decisions as promulgated by the AOJ in August 2013 and September 2013, respectively, favorably resolved the issues on appeal and thus remain in full and effect.

As a result, there is no longer a question or controversy remaining regarding the benefits sought on appeal as to the issues of entitlement to service connection for a psychiatric disability and for a right knee disability.  The relief sought appeal, namely the grants of service connection for a psychiatric disability and for right knee disability, have been accomplished.  Accordingly, the appeal is dismissed.



ORDER

The appeal concerning entitlement to service connection for a psychiatric disability, including on a secondary basis, and entitlement to service connection for a right knee disability, is dismissed




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


